       Case 3:20-cv-00816 Document 2 Filed 07/22/20 Page 1 of 3 PageID 24




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

DAVID BROWN, on behalf of himself and
others similarly situated,

       Plaintiff,
                                                 CASE NO. 3:20-cv-00816
vs.

KDL MANAGEMENT SERVICES, LLC.,
a Florida Limited Liability Company, and
RIVER OAKS OUTDOOR, LLC, a
Florida Limited Liability Company, and
WILLIAM I. KRIEG, Individually,

      Defendants.
_________________________________/

                    NOTICE OF FILING NOTICE OF CONSENTS TO JOIN
       Plaintiff, DAVID BROWN, gives notice of filing the attached Notice of Consents to Join

executed by the following individuals:


       1. HUMBERTO PALACIOS

       2. CARLOS PELAGIO

       3. JOSE PELAGIO-PALACIOS

       4. CHARLEE PIRE

See attached as EXHIBIT A.
      Case 3:20-cv-00816 Document 2 Filed 07/22/20 Page 2 of 3 PageID 25




DATED the 22nd day of July 2020.


                                    Respectfully Submitted,
                                    MORGAN & MORGAN, P.A.
                                    By: /s/ Paul M. Botros, Esq.
                                    Paul M. Botros, Esq.
                                    FBN 063365
                                    8151 Peters Road, Suite 4000
                                    Plantation, FL 33324
                                    Telephone:     (954) 318-0268
                                    Facsimile:     (954) 327-3017
                                    Email: pbotros@forthepeople.com

                                    Attorneys for Plaintiff
       Case 3:20-cv-00816 Document 2 Filed 07/22/20 Page 3 of 3 PageID 26




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFIY that on this 22nd day of July 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send a notice of

electronic filing to all counsel of record.

                                                /s/ Paul M. Botros________
                                                Paul M. Botros, Esquire
